Exhibit 10.17(D)

YAHOO! INC.

1995 STOCK PLAN

(AS AMENDED AND RESTATED JUNE 12, 2007)

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT, (the “Agreement”), dated as of
January 30, 2009 (the “Date of Grant”), is made by and between Yahoo! Inc., a
Delaware corporation (the “Company”), and Carol Bartz (the “Grantee”).

WHEREAS, the Company has adopted the Yahoo! Inc. 1995 Stock Plan, as amended
(the “Plan”), pursuant to which the Company may grant Restricted Stock;

WHEREAS, the Company desires to grant to the Grantee the number of shares of
Restricted Stock provided for herein;

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

Section 1. Grant of Restricted Stock Award

(a) Grant of Restricted Stock. The Company hereby grants to the Grantee 639,386
shares (the “Shares”) of Restricted Stock (the “Award”) on the terms and
conditions set forth in this Agreement and as otherwise provided in the Plan.

(b) Incorporation of Plan; Capitalized Terms; Definitions.

(i) The provisions of the Plan are hereby incorporated herein by reference.
Except as otherwise expressly set forth herein, this Agreement shall be
construed in accordance with the provisions of the Plan and the Grantee’s offer
letter with the Company, dated as of January 13, 2009 (the “Offer Letter”).
Consistent with the terms of the Offer Letter, the Administrator shall have
final authority to interpret and construe the Plan and this Agreement and to
make any and all determinations thereunder, and its decision shall be binding
and conclusive upon the Grantee and her legal representative in respect of any
questions arising under the Plan or this Agreement.

(ii) Any capitalized terms not otherwise defined in this Agreement shall have
the definitions set forth in the Plan. In addition to the terms defined in the
Plan, the following terms shall have the meanings set forth in the Offer Letter:
“Cause,” “Change in Control,” “Disability,” and “Good Reason.”



--------------------------------------------------------------------------------

Section 2. Terms and Conditions of Award

The grant of Restricted Stock provided in Section 1(a) shall be subject to the
following terms, conditions and restrictions:

(a) Ownership of Shares. Subject to the restrictions set forth in the Plan and
this Agreement, the Grantee shall possess all incidents of ownership of the
Restricted Stock granted hereunder, including the right to receive or reinvest
dividends with respect to such Restricted Stock (although such dividends shall
be treated, to the extent required by applicable law, as additional compensation
for tax purposes if paid on Restricted Stock and stock dividends will be subject
to the restrictions provided in Section 2(b)) and the right to vote such
Restricted Stock.

(b) Dividends. Any dividends with respect to Restricted Stock shall be subject
to the same restrictions as the Restricted Stock with regard to which they are
issued and shall herein be encompassed within the term “Restricted Stock.” All
other non-property distributions received in respect of the Restricted Stock
shall be payable to the Grantee immediately following vesting of the Restricted
Stock.

(c) Restrictions. The Restricted Stock and any interest therein, may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
except by will or the laws of descent and distribution, during the Restricted
Period. Any attempt to dispose of any Restricted Stock in contravention of the
above restriction shall be null and void and without effect.

(d) Certificate; Book Entry Form; Legend. The Company shall issue the Shares of
Restricted Stock either (i) in certificate form or (ii) in book entry form,
registered in the name of the Grantee, with legends, or notations, as
applicable, referring to the terms, conditions and restrictions applicable to
the Award. The Grantee agrees that any certificate issued for Restricted Stock
prior to the lapse of any outstanding restrictions relating thereto shall be
inscribed with the following legend:

This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer (the “Restrictions”), contained in the Yahoo! Inc. 1995 Stock Plan, as
amended, and an agreement entered into between the registered owner and the
Company. Any attempt to dispose of these shares in contravention of the
Restrictions, including by way of sale, assignment, transfer, pledge,
hypothecation or otherwise, shall be null and void and without effect.

(e) Lapse of Restrictions. Subject to the provisions of this Agreement and the
Plan, twenty-five percent (25%) of the Shares of Restricted Stock shall vest on
each of the following dates: March 31, June 30, September 30, and December 26,
2009. Upon the lapse of restrictions relating to any Shares of Restricted Stock,
the Company shall, as applicable, either remove the notations on any such Shares
of Restricted Stock issued in book-entry form or deliver to the Grantee or the
Grantee’s personal representative a stock certificate representing a number of
Shares of Common Stock, free of the restrictive legend described in
Section 2(d), equal to the number of Shares of Restricted Stock with respect to
which such restrictions have lapsed. If certificates representing such
Restricted Stock shall have theretofore been delivered to the Grantee, such
certificates shall be returned to the Company, complete with any necessary
signatures or instruments of transfer prior to the issuance by the Company of
such unlegended Shares of Common Stock.

 

2



--------------------------------------------------------------------------------

(f) Termination of Employment.

(i) In the event Grantee’s employment with the Company, Parent or any Subsidiary
is terminated by the Company without Cause or due to Disability, by the Grantee
for Good Reason or due to Grantee’s death prior to the lapsing of the
restrictions in accordance with Section 2(e) hereof with respect to any Shares
of the Restricted Stock granted hereunder, the Award shall, notwithstanding the
provisions of Section 2(e), fully vest on the date of such termination of
employment and be free of any restrictions under Section 2(e), and shall also
cease to be subject to the Clawback (as defined in Section 2(g) below).

(ii) Subject to Section 2(g) below, in the event Grantee’s employment is
terminated with the Company, Parent or any Subsidiary for any reason other than
a termination described in (i) above, prior to the lapsing of restrictions in
accordance with Section 2(e) with respect to any portion of the Restricted Stock
granted hereunder, such portion of the Restricted Stock held by the Grantee
shall be automatically forfeited by the Grantee as of the date of termination.

(iii) Any Shares of Restricted Stock forfeited pursuant to this Agreement shall
be transferred to, and reacquired by, the Company without payment of any
consideration by the Company, and neither the Grantee nor any of the Grantee’s
successors, heirs, assigns or personal representatives shall thereafter have any
further rights or interests in such shares. If certificates for any such Shares
containing restrictive legends shall have theretofore been delivered to the
Grantee (or her legatees or personal representative), such certificates shall be
returned to the Company, complete with any necessary signatures or instruments
of transfer.

(g) Clawback. Notwithstanding anything to the contrary herein, the Award will be
subject to clawback solely in accordance with Section 3 of the Offer Letter if
the Grantee’s employment is terminated by the Company for Cause or by the
Grantee without Good Reason prior to January 1, 2013 (the “Clawback”).

(h) Change in Control. The following provisions shall apply to a Change in
Control of the Company.

(i) In the event there is a Change in Control of the Company and the Award is
continued, assumed or substituted in connection with the Change in Control, the
Award shall continue to vest in accordance with Section 2(e).

(ii) Notwithstanding (i) above, in the event there is a Change in Control of the
Company and the Award is not continued, assumed or substituted in connection
with the Change in Control, the Award shall, notwithstanding the provisions of
Section 2(e), fully vest on the date of such Change in Control and be free of
any restrictions under Section 2(e), and shall also cease to be subject to the
Clawback.

 

3



--------------------------------------------------------------------------------

(i) Income Taxes. Except as provided in the next sentence, the Company shall
withhold and/or reacquire a number of Shares having a Fair Market Value equal to
the taxes that the Company determines it is required to withhold under
applicable tax laws with respect to the Restricted Stock (with such withholding
obligation determined based on any applicable minimum statutory withholding
rates), in connection with the vesting of the Restricted Stock. In the event the
Company cannot (under applicable legal, regulatory, listing or other
requirements) satisfy such tax withholding obligation in such method, the
Grantee makes a Section 83(b) election pursuant to Section 2(j) below, or the
parties otherwise agree in writing, then , the Company may satisfy such
withholding by any one or combination of the following methods: (i) by requiring
the Grantee to pay such amount in cash or check; ; (ii) by deducting such amount
out of any other compensation otherwise payable to the Grantee; and/or (iii) by
allowing the Grantee to surrender shares of Common Stock of the Company which
(a) in the case of shares initially acquired from the Company (upon exercise of
a stock option or otherwise), have been owned by the Grantee for such period (if
any) as may be required to avoid a charge to the Company’s earnings, and
(b) have a Fair Market Value on the date of surrender equal to the amount
required to be withheld. For these purposes, the Fair Market Value of the Shares
to be withheld or repurchased, as applicable, shall be determined on the date
that the amount of tax to be withheld is to be determined.

(j) Section 83(b) Election. The Grantee hereby acknowledges that she may file an
election pursuant to Section 83(b) of the Code to be taxed currently on the Fair
Market Value of the Shares of Restricted Stock (less any purchase price paid for
the Shares), provided that such election must be filed with the Internal Revenue
Service no later than thirty (30) days after the grant of such Restricted Stock.
The Grantee will seek the advice of her own tax advisors as to the advisability
of making such a Section 83(b) election, the potential consequences of making
such an election, the requirements for making such an election, and the other
tax consequences of the Restricted Stock award under federal, state, and any
other laws that may be applicable. The Company and its affiliates and agents
have not and are not providing any tax advice to the Grantee.

Section 3. Miscellaneous

(a) Notices. Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to both the Chief
Financial Officer and the General Counsel of the Company at the principal office
of the Company and, in the case of the Grantee, to the Grantee’s address
appearing on the books of the Company or to the Grantee’s residence or to such
other address as may be designated in writing by the Grantee.

(b) No Right to Continued Employment. Nothing in the Plan or in this Agreement
shall confer upon the Grantee any right to continue in the employ of the
Company, a Parent or any Subsidiary or shall interfere with or restrict in any
way the right of the Company, Parent or any Subsidiary, which is hereby
expressly reserved, to remove, terminate or discharge the Grantee at any time
for any reason whatsoever, with or without Cause and with or without advance
notice.

 

4



--------------------------------------------------------------------------------

(c) Bound by Plan. By signing this Agreement, the Grantee acknowledges that she
has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.

(d) Adjustments. The Award shall be adjusted by the Committee at the same time
as adjustments are made in accordance with Section 16 of the Plan with regard to
“Adjustments Upon Change in Capitalization, Corporate Transactions” in a manner
similar to, and subject to, the same requirements under Section 16 of the Plan.
For purposes of this Award, the term “stock dividend” under Section 16 of the
Plan shall include dividends or other distributions of the stock of the
Subsidiaries of the Company.

(e) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Grantee and
the beneficiaries, executors, administrators, heirs and successors of the
Grantee.

(f) Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

(g) Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same is in writing and signed by the parties
hereto.

(h) Entire Agreement. This Agreement, the Plan and the Offer Letter contain the
entire agreement and understanding of the parties hereto with respect to the
subject matter contained herein and therein and supersede all prior
communications, representations and negotiations in respect thereto.

(i) Governing Law. This Agreement and the rights of the Grantee hereunder shall
be construed and determined in accordance with the laws of the State of
Delaware.

(j) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

(k) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the 30th day of January, 2009.

 

YAHOO! INC. By:   Michael J. Callahan Its:   Executive Vice President, General
Counsel and Secretary Signature:  

/s/    Michael J. Callahan

Carol Bartz Signature:  

/s/    Carol Bartz

Printed Name:   Carol Bartz

 

6